Case 2:18-cv-16534-JMV-JBC Document 34 Filed 04/18/19 Page 1 of 3 PageID: 137



                           UNITED STATES DISTRICT COURT
                                     FOR THE
                              DISTRICT OF NEW JERSEY

   RICHARDINE NESMITH,                             )
                                                   )
                          Plaintiff,               )
                                                   )
          v.                                       ) Case No.: 2:18-cv-16534-JMV-JBC
                                                   )
   IENERGIZER HOLDINGS, LLC et al,                 )
                 Defendant.                        )
                                                   )
                                                   )

                                 STIPULATION TO DISMISS

          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

   Richardine Nesmith (“Plaintiff”) and Defendant iEnergizer Holdings, LLC (“Defendant”)

   hereby stipulate that any and all claims Plaintiff asserted Defendant in this action shall be

   dismissed in their entirety with prejudice. Each party shall bear their own attorneys’ fees

   and costs incurred in this action as they relate to Plaintiff’s claims against Defendant.

   Plaintiff’s claims against Defendants First Contact, LLC d/b/a iQor and Alorica, Inc. f/k/a

   EGS Financial Care, Inc. shall not be affected by this stipulation.


   /s/ Matthew B. Corwin                         /s/ Amy L. Bennecoff Ginsburg
    MATTHEW B. CORWIN                               Amy Lynn Bennecoff Ginsburg
    HINSHAW & CULBERTSON LLP                        Kimmel & Silverman, P.C.
    800 THIRD AVENUE                                30 E. Butler Pike
    13TH FLOOR                                      Ambler, PA 19002
    NEW YORK, NY 10022                              Phone: 215-540-8888
    Phone: 212-471-6220                             Fax: 215-540-8888
    Fax: 212-935-1166                               Email: teamkimmel@creditlaw.com
    Email: mcorwin@hinshawlaw.com                   Attorney for Plaintiff
    Attorneys for Defendant iEnergizer, Inc.
    (incorrectly identified in the caption as
    iEnergizer Holdings, LLC)                      Date: April 15, 2019

   Date: April 15, 2019
Case 2:18-cv-16534-JMV-JBC Document 34 Filed 04/18/19 Page 2 of 3 PageID: 138



                                     Certificate of Service

          I hereby certify that I have served a copy of the foregoing document by Notice of
   Electronic Filing on this 15th day of April, 2019:


                                      ELLEN B. SILVERMAN
                                      MATTHEW B. CORWIN
                                HINSHAW & CULBERTSON LLP
                                       800 THIRD AVENUE
                                           13TH FLOOR
                                      NEW YORK, NY 10022
            Attorneys for Defendant iEnergizer, Inc. (incorrectly identified in the caption as
                                     iEnergizer Holdings, LLC)

                                  JONATHAN ROTENBERG, ESQ.
                                KATTEN MUCHIN ROSENMAN LLP
                                       575 MADISON AVENUE
                                        NEW YORK, NY 10022
                                         Phone: 212-940-6405
                               Email: jonathan.rotenberg@kattenlaw.com
                               Attorney for Defendant First Contact, LLC

                                     CINDY D. SALVO, ESQ.
                                     THE SALVO LAW FIRM
                                         185 Fairfield Avenue
                                             Suite 3C/3D
                                      West Caldwell, NJ 07006
                                        Phone: 973-226-2220
                                          Fax: 973-900-8800
                                   Email: csalvo@salvolawfirm.com

                                   THOMAS J. SLATTERY, ESQ.
                                    THE SALVO LAW FIRM PC
                                     185 FAIRFIELD AVENUE
                                             SUITE 3C/3D
                                   WEST CALDWELL, NJ 07006
                                             973-226-2220
                                  Email: tslattery@salvolawfirm.com
                                 Attorneys for Defendant Alorica, Inc.
Case 2:18-cv-16534-JMV-JBC Document 34 Filed 04/18/19 Page 3 of 3 PageID: 139



                                       /s/ Amy L. Bennecoff Ginsburg
                                       Amy Lynn Bennecoff Ginsburg, Esq.
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: 215-540-8888
                                       Fax: 215-540-8888
                                       Email: teamkimmel@creditlaw.com
                                       Attorney for the Plaintiff




                             4/18/19
